Citation Nr: 1816566	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-41 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and social worker



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1972 to August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2018, a Central Office hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was previously denied by the RO in decisions dated in April 1993 and September 1994.  The appellant was notified of the last decision, but did not appeal the decision regarding that issue.

2.  Evidence received since the RO's September 1994 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim for a psychiatric disorder, to include PTSD, and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The April 1993 and September 1994 rating decisions that denied the claim for service connection for a psychiatric disorder are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim to reopen.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Application to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The United States Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In April 1993, the RO originally denied the claim of service connection for a neuropsychiatric disorder.  The Veteran did not appeal the decision.  At that time, the evidence failed to show evidence of psychopathology in service.  

In September 1994, the RO denied the claim of service connection for a psychiatric disorder, to include PTSD.  The Veteran did not appeal the decision.  At that time, the evidence failed to show a diagnosed psychiatric disorder during service and at that time, to include a diagnosis of PTSD.  

The Veteran filed a claim to reopen his claim for service connection for a psychiatric disorder to include PTSD in August 2008.  In a June 2010 rating decision, the RO continued the previous denial noting that the evidence does not show an in service stressful event or a diagnosis of PTSD.  

The Veteran has submitted several items of evidence since the previous final September 1994 adverse decision, including undated VA treatment records, a January 2010 Report for Disability Insurance Purposes of Treatment in a Hospital or from an Attending Physician, a March 2013 VA examination report, and the January 2018 Board hearing transcript.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The January 2010 Report for Disability Insurance Purposes of Treatment in a Hospital or from an Attending Physician reflects a diagnosis of PTSD and chronic depression with a notation that the Veteran's illness began in August 1972.  The undated VA treatment records reflect DSM V diagnoses of PTSD and depressive disorder.  As the newly submitted evidence reflects a diagnosis of PTSD and indicates that it began in service, this evidence submitted since the RO's September 1994 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's September 1994 decision, and reopening the claim of service connection for a psychiatric disorder, to include PTSD, is warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a psychiatric disorder, to include PTSD, is granted.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's claim for a psychiatric disorder, VA records reflect diagnoses of PTSD and chronic depression or major depressive disorder.  The March 2013 VA examiner noted that the Veteran's only diagnosed mental disorder was alcohol dependence.  However, the examiner stated that although there is a PTSD diagnosis listed, there is no clear delineation of PTSD symptoms or evidence that the DSM-IV-TR criteria are met.  The examiner also acknowledged the Veteran's diagnosis of major depressive disorder, however, did not provide an opinion regarding whether the Veteran's depressive disorder was related to his active service.  As noted above, VA treatment records further reflect purported DSM V diagnoses of PTSD and depressive disorder.

Service treatment and personnel records reflect that the Veteran requested to a see a psychiatrist in October 1973.  At that time, the Veteran was noted to have passive aggressive personality, severe.  The Veteran stated that he was anxious, irritable, and occasionally suicidal.  Additional personnel records reflect that he was hospitalized in the past due to depression and attempted suicide and that the Veteran had multiple family and personal problems, aggravating this condition.  

According to the Veteran's April 2017 statement as well as the January 2018 Board hearing transcript, the Veteran's contends his PTSD was caused by a broken arm incurred during active service. 

Giving the foregoing, the Board believes that a new VA examination and opinion is necessary to determine whether an acquired psychiatric disorder, to include depression and/or PTSD is present, and if so, whether any acquired psychiatric disorder is related to service.  

Records also reflect that the Veteran has received psychiatric care at through Martinsburg VA Medical Center.  While the Veteran's claim is in remand status, the AOJ must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records regarding any psychiatric condition from the Martinsburg VAMC.

2.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder.  Prior to the examination, the claims folder must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should identify all objective indications of psychiatric disability.

A diagnosis of PTSD should be confirmed or ruled out.  Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) of the American Psychiatric Association (DSM-V).  If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.  The examiner should specifically address whether it is at least as likely as not (i.e., a probability of 50 percent), that the PTSD is a result of any identified in-service stressors.  If the Veteran does not meet the criteria for a diagnosis of PTSD due to an in-service stressor, the examiner should explain why.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

For any additional psychiatric disorder diagnosed, to include depression, the examiner should specifically address whether it is at least as likely as not that such was incurred in or is otherwise related to the Veteran's active service.

The rationale for all opinions expressed should be provided in a legible report.  The examiner should address the October 1973 personnel records regarding psychiatric evaluation.  It is requested that the examiner consider and reconcile any additional diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response thereto.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


